OFFICE   OF THE   ATTORNEY    OENERAL   OF TEXAS

                     AUSTIN
    to k       SOlA rmlirt rlloatr a81 mB.4 b           th.8. r..
    1l.f rllantr ior the pPr@haro of rooda, she mo8.y
    nrolroa          f?a     the aal. 02 lw        to Bo plao.4
    krt       lato the fund for the )onhuo            of mom rtrpr    ,
    ana SO on.

              '2.    An    qvount   to wet    dl    tA0 uporuu
    ot opordi        th e o r fir~e CW th 0  l0 li r tup r ,
    lmludlzq    t“g l r a lr r yot ouAlor and 8mlrtmt,
    oat   or off la* mqulpa~nt,      utllitlu,  nntsls
.   and other lxpoaaoa, whioh l lneoa uaro          retl-
    &to& lt fra $250.00 to $33.00 pu moatA.
         “In the wont tho Oity ot 08lnorvllb weor
    to pay onehrlf or lll oxpearo8iaourrod,la-
    oh.umg th0 80ttin(:up or th0 nrohiq    fund,
    your opinion 18 di8lr.a 88 to *otmr, rnaa
    tho above uatlonod   li?omatiaooe,    thrra  lr w
    ulthorlty tor lo ttln&  gp cut of t&o @arm1 tpad
    ot tho oountr, the oountq'sput ot thio #o-
    orlm *ruoitlry     r8m.d’ -4   for root-    th0
    oOUleJ'8 prt             of tA0 ddltload       o-m808   of
    opratlng          the ottlao tar thr      #alo or rtupr,
    ti80      0~8 0r th0 terra         fbd    ia th0 aho 0r th0
    lrot      thatth- oondition of tbo gonoml~‘iuad la
    mob that it will lhou UI onrdrdt o? qproxi-
    r.toly U2,OOO.OO at the en6 of tA0 pro80118
    rear  Daoubor      318t, 1941, without taking into
    oonridor8tlon     tho rottily up ot the rorolvlag
    rud or tho ldbitioad rxponreor ogarrtla#the
    8tu         881 00m00 lti Is V~OW 0r th 0f80t        th8t
    nolttu       o f th a w ita m.
                                 wuo p r o vl~o a to ? in th e
    budgot.

         “If your lmor     to tA0 *born l8 that tAo
    itus  roatloaod   8ro 8 propor olmr#o qrinrt thr
    gonrrrl ruad of oho louatr, your opl8oa la do-
    rind a8 to dothor the u8A tar lttb&        \IPtho
    r~~i+i~     funa 8nd r0r uettia6 th0 8wti0n3.
    lx p uis.8
             o i o p o r d.lng
                            tA* 8                  r slo o til*o88x
    be rovldod br the lr8um.e-     3
                                  @n
                                 rtia of -t8,
    tx Pa uy 0tAorsuaor, and ii wsmsats rhould
    bo ir#wb, how a d8kin( mtd rq k 8.t Up iOr
    rotlrlag         ouoh wuvuta
          “?e      th0        hat     tAro0     7OUS   0-o Oout~ hu
lpolrSWOd          Wht         i8    8UB.d      8 ‘&OSlth U&t’  8&U
U8it      briocl; 0           ZUtO$ jOi8tw          b     th@ hit@&        &at08
PuAllr Hod tr 8orvl.0,6tato il~artamt o? Eoalth,
ua       Cooke COW&~. -8 1.08 buQ.8 met u ma8 to?
o-total      oi $1.),281.25
                          ~lotrlbuto~ u ?oE 01s:
‘Stat0                                             moo      00
Labal (Cook0             00. & Oltr a?
       0&iOSV11b)
u. s. P. H. s, (title 6)                            %ici 2
U. 8. P. 8. S.                 (V. D.)              12CCoC                 '
Othor &OaOiOS                                       1050 00         #13,281.25
          Vho dlrioloaof tho looal put o? tAe buQot
ktl0.E           th.   city         O? 0OiIUSV1110 Md (loOk COUntf
US8      OS ?OllOUSl

          wty or raa0Otli10                        $a00     00
          Cooka UoUat7                             *2611            w31        25
          “r tr
              lXp
                .a nditur  m8COW%ty 88Oh
                       by the                                              aonth
al’0     88     ?011OU8:
          “88hr~         O? xOOl8h            &~~80$~00     w
          8alery 0r 88dtorlaa                             50 00
          S&q          o? Clark                     .AuK             u75       w
         "&I 8dditlOn t0 ii&~ lMWO l XpOIIditWOS, thOn
i.     an itr  in tAa oount~"fi PX't oi the brrdaot
rhloh lr eallod a @oontln&ont funa’, tho uowat
d rbloh IO 4531.25. TAOdlrootor ot the looal
health Ualt llolmm tho rl#ht to uk0 ptmhO808,
Ma   dO.8  88kO ~llFoh8OoS   uoh month, Out o? thir
oontiqront    rund, rlthout w     ?urthrrardor ?rcr
the ~~881OllUO’         aolut or 8&OCOun8~Auditor,
ol8imingthat tho ardor o? tho cOUi88iOU*r8’
Court SOttill# up tho ?uad i8 luthorltr?or hir
to aeko ruoh puohaob8 .I ho oh00008 aad read
bills to tho cori8OiOnOr8' tiWt for pa-t,
8nd      tA8t     the Auditor mU8t          blllm md
                                 lp p r OvO,SUOh
8hO      cd88iOnUS’                   COW8 nU8t PUS               thhr   ?Or par-
mt.

              “Your   o&dldOn 18 dmOlr@4 88 80 rbrothor
thU0           $8 8ar   authorltr?Or mOOtirr(lth0    UU.8
                                    "p th
of the oounty*sput OS oporatiw the hu
       Uit     88 4OSUib.d      SbOVO     with Sp~~rl8ticM              I’?08
       tb -or&l   fund of t&r lomty, d   *Lut&u thora
       18 mf lotharltrfor provldlaa l loatlryat fund
       suoh 88 has b o wlso t up lnd for             tho    dl8hu8i4         of
       rail loatlauoat*a4 la thwaaor                       la rhioh it 18
       a*      aonr.

             TOW   fUrthOr OpiBiOB 18 4@81r04 88 t0
       WhOthOr thUe    18 any SUthOrity for the payWnt
       Of Sdarior   of tho follml~ olaso of WOrk8rS
       and iOr rOntal8on the tollowlnddoaoribod build-
       ing8,  Out O? th0 gO#JOti  rUnd Of th0 OOUntrl

               w8tanogrq3her8      or olrrb ror 014 O&o as-
       8iStM.O OfflOO.
                            or 018rlrs
               rStoaOgrOQhor8        ior loaal Teur
       8tato plplopnt           0fri00.
              "8taographor8  or alukr               undu tho Pub-
       u0    uaru0   A0t 0r 19~.

            "Rentalon bulldingiOod a8                  8    I.P.A.Son-
       lng rowi.
               *Rentalon buildingll804              88 8 COmaiodity
       Room.

               @itWLt81 021h8u      US.4    88   MOtin(:p1.00          rOr
       .tholoo81 Bapo Doion            Ou~rd.
               "EUWl    oa buildingUSO~ as A.A.A. or~loo.*
           Artlolr 2351-17, Oornoa’s Aanotatod Clvll Stqtutor,
(HOUS.  Bill NO. 201, A of tho 47th L0~i0l.8~0,    19W,
8ogUlar ~08010E) 0mpOW0r8 th0 OMBi88108U8’     OOUrt Of lOoh
oountr 0r this Stat0 to oruto    0 romlvi~ t      or fu.nds
ud to mak0 lp p r o p r ia tio   a sOut o? tho @nONI x'OT-
                            thoroto
la uo oi arid oounty to bo us04 by ~81~ eount~ in oooporstlon
with thO Unltod St8tor DOputuat oi A loulturoto al4 ad
aO.iSt ia #-iBe           Out    th0 pU?F#aO8        M r    pl’OVi81C#U Of SB
Aot or Colyrr8         0r tho Unit04       States      pertainingto thr dir-
trlbutloaOf       OOiQlobith8      Oi QUSOnO         in nood Of lSSi8taBO0,
UndU     th0 6irOOtiOB 'Of the Ulk1t.d 6tataS bpU%WIIt     Of A&-
au1ture.     When any oounty exoroiror    the power8 Braat    br thr
lbwo l&8lltiOn8d rt8tUt0,    8Il 188tting O?fiOO? 8h8=  bo lP-
  olntrd   to osrrf out thO prwlsloru of tho Aot and to l4ml.e
‘18tU    tha fUUd8 apprOpriat8d iOr 8uOh 9W?O808.      TAO 8tatuto
8088   rO?tb     8hO       ~qUaufi88u            OU   0f       th0     i88U       l??iOU Sti
pmvl40, that him                  881Uf         ddl     not          OXOOOd%o       .oo    )O?     month
Ud     that OSSbiOrS 8Zid08hSr 8SSiStOStO 88 w                                      k     WhOriSOa
wta,       So~rt      uf      bo upl0f.d.               niS           8tatutO    ti.ro    lUthOlhS8
tho aomloalonars*    oourt or rl~~ oasatr to oooperato with
w   lnoorporsted  olty or town la luoh oouaty on mu& ooldl-
tlom      aad roqulruanta                  08    mar k         prCadgOte4         br     lUOAoOII
81.810~0’            mirt     .

          IOU s~S ldtlud that the oouatr UT log3l.ypm-
tlolpote In tho Unitad Statea Gor8rnmant r00d Stmp Plaa
umlor tho prorlalam or tha 8bmr lontlonodltotuto.    The
gdly    fuad
          out          Of wAleA “St(19w”,                      88    aboro untiOM&,              M8l      bo
purahS8od, or          0 I-OYO~V~IUJfuad                 sot        up, is     tho gonor           fund
or tho     oount~.           8OStiO87, ArtloLo                      XI   or   tAa state coaatl-
totion, inhibitsthe ox’UtiO8 of a4 kind of a "debt," 88
umt word is 40ria0a la the OS80 or Idox08.lt, city 0s Waoo,
33 8. U. 322, by the Suproo* Court of Toxas, wun~088 prwl-
*loll i. mad0 at the tie, or Ol'S8tiS& tho 86mO for 1O~lng
md 00llootl6ga lufil010nttu                                to       pay tho lntonat              thuoon
lod pPOV%dS8t               1888t    tm,        QU    O@St      SS 8 81SkiS~           Ipld.*      (S.0.
7, Art.      ll, &ate             Conatitutloa).The word wdobtm18 dorinrd
in the uOHoSi SS80, SUpI%, S8 fOihWO1
             “u0 OOSOiUdOthat th8 Uod ‘dOb8’ SO U8Od
       in th0 sonatltutiormlrovlol68 abootoqucrtod,
       &MS aal poounlarr obP tation irpoaod by oon-
       tr6ot, aoopt 8uoh as uuo,   6t tho 40t0 or the
       ormtnot, within tha l8uful ma rmi#onSblo ooa-
       tOBpiO8iO8Of t&O POrtiOS,t0 b0 888iSfiOd OUt
       or ths ourrontrovOaua8for the flsr, or out or
       aomo fund thoa within $Ao LPudIatO oOnt?ol Of
       th* oorporatlon."
                TAla dopartmont                  hu    rorulStontl$ hold tA6t a oountf
omnot ooatroot luoh 0 %obtm ura luuo                             llthOr bonds or
tirr   wuroe8          to pay tho               0-0    out      0s th8        ~SSUS~      rona     or
the oantr,                  ho ~lro oaoiatont~
             This dojtartmont                                                                   hold   that
0 oountr his no luthorltrto borrow monw rr0r its                                                dapoaitorr
Or any other          bank or        porron     to mot oaoual 4etl~loaoloa  in
Its goaoral fund althou*                      thora will ba 8uSSioIont rmr~ In
ml4     fund uhon ourroat                  turns lo lollootod.
xonor8blo 11.A. Yoxlrrth - PO@* 6


         Although fou stats 'the wadltlom of the                             ~~onl
                              u o r tifi lt l
funA10 luoh that lt dll r h o w
412,000.OOat tha rsd ot tho )roomt $'mr DIorba  31, 1
mltkout toklu into ocoolAoratlo8 tho ret&g u ot the ro- '
rolrlngtu8A or the  eAAllbno1lxponoo ot oporat Pa6 the
otup lalo ottloo . . .“ it lo not chara that br oottily
9 tho rovolrln(l tumi and proridingtor tho aeooooaq opar-
atlng     oxparer      ot uld       plaa      that  the amunto 00 rrqulrod
     lxooui
wo uld               the   amount ot         ourront reveauao roooonobly oon-
tomplato& by tho bouatr. Itth e Sundo   ua                      ltalkable,        the
nrolrla( fuad and the zmoeooar7 oprating                        lxpmoo~      oaa ba
sot up out ot thr &oaoral fund, or if no fu&o                           nre 8tLiloblo
axid the amount requlrod doer not OXOMA the lrount                           of   ourrmnt
r~rmwo roasombly  lx p r o toor d
                                oontrrplrt~ by the oountf,
ordinary ruronto mhy be loouod tOr #a auto.

         No uo laolool 0 oopy ot our opinion mo. O-340
*hioh holAo that the ala lolonuo* oourt ur py the bona
pmalu8 ot the laoulngoffioorunder Art19102 5 -15,lugrr,.
                Nlth rotrronoa             to sour qurotloi?‘~~lotlrr        to t&o
oouaty  "healthunit” wa are ,nolooln$l oop~ of our Opinion
No. O-2281 for your 16formotion. Artlolo &+16-t, Vmmon'o
Aanotated aid1 Statutes,providerin port, %hr omlo-
doadro’   oourt of on7 eountr ohall hove the autborltyto
9proprloto and expondmoner trollthe gonor r~vmnueoot
lto oouatrlo? on6 ln behalf OS publichoolth and sonltotlon
dthln 1to laulltJr.~
                Artlolo     1659,     Yornon’r      Annotated   Clrll Statutes,
 among other thlngo,protldeo:
               W~ppllro or lrorr kind rad rnd.krld60
          matulal,                         tor the uoo ot
                    or ant other matitrriol,
          said oounty, or any of it.8otrlooro,Aoputmonto,                               *
          a lnotltutlozumust bo prrohaoodon ooaprtltlr~
          bids, the aontraat to b o lmrdod to the pcrty
          who, in the judgnantot thr oomloolonero oourt,
          ~IBOoubmlttedthe lowest and boot bid. . . Xn
          o a o o o o i o mer 6eno , p ur a h o o ~ono t la lx o *o o o f
          one hundred sad f1it7 dollarsJMY bo MAO upon
          roqtioitlonto ba apgrorod w the oomi.orionoro
          ocnart, without adrertlolng,ior
                                        ocmpetitlrablUo.W


              Art10101660, VI)I~OIL'OAnnototOdCi~ll.Qtptuwo,
-0g        oth*r tuwr, prldeo that *no OhiM    shall b* dl~~*d
i




    xonu~blo     P.   A. YONlr~ah   -   rue   7


    o r a id
           u8Ul it        ho 0
                             b o w r r r r ir ed
                                              a ndlpproro4         by   the lmntr
    maA
      Ptar.’
              The ~rtloo ot th, ocuaty ludltor ore turthar pro-
    lorlboA br Art10101661, Vomon'o A8notot.AQlrll Btotutoo,
    rhieh road as tollornt
                =No ohall not audit or lpprotrsay lwh
         olair   unlroo it has bran ooatr~~@toA as prorlAoA
            low, nor       l000m    ror th0 p~r0h~ 0t sup-
         p
         % es or mot 3 -ala tor the uoo or salA oouat~
         QD any oi lto otflooro,    unlooo,in additionto
         othrr roqulramato     ot low, tbore lo lttmhod
         tbroto    o nquloltlon ol6~oAbr tha ortlorr or-
         Aorlng @a~       and approrod br         UI@ oounty   udge.
         Sal& roquloltlonmot br MA@ out and aignul
         enA lp wod in trlpllomto th 0      ldd 0rfl0u0,
         the trrpliooto to raaoln wit P the etrlaor deolr-
         lmg thr purohaoo, t ho Aupllwt6  to bo ills& with
         tho oountr auditor, and the orlglnml to bo Ao-
         llitu.6 to the pat7 trom ~&on rdd purahmoo lo
         to b@ MA* botora w pprtie08 obrill be ma&~.
         All wuronto oa the ocuatr treaouror,rxorpt
         warrantsfor jury eUYlO8, must be ocunteraignod
         br thr oountrauditor."
               Sootion10, Artlolr 2351, Vernon*8AnnotatedCivil
    Statutro,provldoooaoh oomaioolonrrs~owrt shall "oudlt
    on6 lottlo oil lo o o untoo&not tho oountr and dlroot tholr
    payment. *
              Wo find no authority, llthor oxprooooA~~or irpliod,
    luthorlzlnqtlio aamloolonorol oourt to 08t pp a *oontlryent
    itmu,* as rbo'vr mntloned, and in the obsanoo of luoh luthorltr,
    the oomloolonuo~     oourt oaanot logoIly sot UQ ru&~ fumI.
    liuoovu,said ouurt may appropriate    and expand roney fro8 tha
    6enual rovontmoot the oount~ for and I.Eb&&r of p~bl10
    hoolth and ooiltotlm    within tho ocuntp es authorltodbr Artl-
    olr &Ale-t, olqra. mAoh lxpondlturroto CO Eiado in oollplluw
    dth the above mentlo altetuteo,
                                 rd      on& to k ollow.6and a~-
    prorod w tho oaam.loolonero*   oourt ond the oountr auditor,and
    ln tha liont t&m ocunty does not hmo l oountfoudltor,tin
    lomo to be pooooA upon, allOwA&, anA l  pproredby tha od@-
    llon*ro*oourt.
             10 now oonoldorJOUF third quo@tiOn rmletlro t0
    the luthorltrof the oamlsoloao~ rourt roeu6~      the pamnt8
‘<   ,




         etlo lo r loo ottha llooo ot workers mn.4 thoroi~afi tar
         roatalo o&tho klldinp     AomriboA, ~tOftho/.nor3     fuaA
         ottho lauat .Thl    aorriooioarro~
         to paf root@ I oa l bullbi
         T   h q lo
                  u   o woa tio
                              s
                            6~r16.6   Yau 0.6
                                          a ‘a
                                            so mo
                                               8tooth
                                                    o A.A.A
                                                       e
                                            courtlo aotw~UooSao&

         a a a o h lo lno lo o o A.
                                  The
         to py tho nntal      on l halldin@ us* aa a uati8g          plroo for
         the lood llama Dotons. OuuA aa pr0tiA.A w Artl.10 569b,
         Vernon’s   Annotated Qlril     6tmtut.o.    Tbo wemioolo8uo’ laut
         lo logalll   luthoriaoA to pay tho rant4         on a bullAiq    uwA 80
         l U.P.1.   Sowi* Rw.onA        on l build      y o d a 0l c mltl
         Roar.   SOS our Conforonor     Oplnlon        099,  l oopr  of whiah is
         onoloooA herewith.      The ~uootlon,aethu         th ~oolonuo’
         court   has ruthorlt to ~pproprlotourl lxpnl ooumtr             tuxkiofor
         the   purpoo~ ot pq L      tho   omlulrr  of *tan opphero or oluko
         for   a *loml Tuoo StotoLlplomnt                 Ottloo   •otoaagr~phoro01:
         lluko undu the Publie WolforoAot af 19U      mnA 8otoa~ra        hors
         o r llork8 for Old A(0 Aooiotaaoo Orflria io 801 botora thP0
         Aoputmont, whloh lo prooontd I8 onothor opinion rwpot
         and do n anoworodwe willbo glad to eonA y o u  a lo p yo fth e
         sue it $0~ still   Aoolro &a lnowu to ;lour quootlono ro6or6iria
         the   Sam..

                       Truotlng   tho                 ltowaro
                                        to r o g o la g         roux laqulrt,w   uo
                                                Yours    tory ttulf




         APPROVEDOoT18 19U                  v
         Orwor 8ollorO )a/                                1IrA.U !%UluS
         PIRST  AN8ISTANT                                        Aoolotmt
         ATTORRRY GEmAL